                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           No. 2:17-cv-2790
                                   )
                                   )
JACQUELINE KEY, TESKA KEY,         )
and JOHNNY MARSHALL III,           )
                                   )
     Defendants.                   )


                                 ORDER


     This is a civil action brought by the United States seeking

avoidance of an allegedly fraudulent transfer of property.        Before

the Court is Plaintiff United States’ (the “government”) March 19,

2019 Motion for Summary Judgment.          (ECF No. 39.)      Defendants

Jacqueline Key, Teska Key, and Johnny Marshall III (collectively,

the “Defendants”) responded on May 29, 2019.         (ECF No. 53.)     The

government replied on June 11, 2019.       (ECF No. 57.)

     For   the   following   reasons,    the   government’s   Motion   for

Summary Judgment is GRANTED.

I.   Background

     On July 21, 2016, a grand jury indicted Jacqueline Key and

Teska Key for unlawfully transporting stolen goods in interstate

commerce, a violation of 18 U.S.C. § 2314.        (ECF No. 1-3 at 2; ECF
No. 1 ¶ 10.).    The superseding indictment alleged that the conduct

took place between September 17, 2013, and July 24, 2015.              (ECF

No. 1-3 at 2.)

        On October 4, 2016, and December 7, 2016, Teska Key and

Jacqueline Key, respectively, pled guilty to the charges against

them.    (ECF Nos. 1-5, 1-6.)     On April 21, 2017, and April 24, 2017,

Jacqueline Key and Teska Key, respectively, were sentenced to 30

months and 47 months in prison, with joint and several restitution

to be paid to Brother International Corporation and Saddle Creek

Corporation in the amount of $354,343.86.            (ECF No. 1-1.)      On

imposition of the separate judgments against Jacqueline Key and

Teska Key, statutory liens were created in the government’s favor

on all property and rights to property belonging to them.            See 18

U.S.C. § 3613(c); (ECF Nos. 1-7, 1-8).

        On August 6, 2015, a warrant was executed to search Teska

Key’s house, 4909 Noel Mission, Memphis, Tennessee 38125, for

evidence of stolen goods.       (ECF No. 1-9.)     Slightly more than two

months after that search, on October 12, 2015, Jacqueline Key

quitclaimed     Parcel   Number    013059-00018,    1333   Sardis   Street,

Memphis, Tennessee 38106 (the “Property”) to Johnny Marshall III

(“Marshall”) for the sum of one dollar ($1.00).            (ECF No. 1-4 at

2-4.)

     On October 26, 2017, the government filed this complaint for

fraudulent transfer against Jacqueline Key, Teska Key, and Johnny
                                2
Marshall   III,    alleging     the   transfer     of    the     Property   to   be

fraudulent and made with the intent to hinder, conceal, and delay

the government in collecting the restitution debt owed by the Keys.

(ECF No. 1.)      The government moves for summary judgment, asking

the Court to declare the quitclaim of the Property from Jacqueline

Key to Marshall to be fraudulent and void.               (See ECF No. 39-2.)

II.   Jurisdiction

      Under 28     U.S.C.   §   1345,       district    courts    have   original

jurisdiction “of all civil actions, suits or proceedings commenced

by the United States, or by any agency or officer thereof expressly

authorized to sue by Act of Congress.”            The government brings this

suit under 28 U.S.C. §§ 3301, et seq.            The Court has jurisdiction.

III. Standard of Review

      Under Federal Rule of Civil Procedure 56, a court must grant

a party’s motion for summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”                     Fed. R. Civ. P.

56(a). The moving party must show that the nonmoving party, having

had   sufficient    opportunity       for    discovery,    lacks    evidence     to

support an essential element of its case.                 See Fed. R. Civ. P.

56(c)(1); Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir.

2018).

      When confronted with a properly supported motion for summary

judgment, the nonmoving party must set forth specific facts showing
                                 3
that there is a genuine dispute for trial.               See Fed. R. Civ. P.

56(c).     “A ‘genuine’ dispute exists when the plaintiff presents

‘significant probative evidence’ ‘on which a reasonable jury could

return a verdict for her.’”         EEOC v. Ford Motor Co., 782 F.3d 753,

760   (6th    Cir.    2015) (en    banc)    (quoting Chappell         v.    City   of

Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)). The nonmoving party

must do more than simply “show that there is some metaphysical

doubt as to the material facts.”           Lossia v. Flagstar Bancorp, Inc.,

895 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

      Although summary judgment must be used carefully, it “is an

integral part of the Federal Rules as a whole, which are designed

to secure the just, speedy, and inexpensive determination of every

action[,] rather than a disfavored procedural shortcut.”                        FDIC

v. Jeff      Miller     Stables,     573     F.3d    289,      294    (6th      Cir.

2009) (quotation marks and citations omitted).

IV.   Analysis

      In     1990,    Congress    enacted    the    Federal    Debt    Collection

Procedures Act, 28 U.S.C. §§ 3001, et seq. (“FDCPA”).                      The FDCPA

authorizes, inter alia, the United States to obtain the avoidance

of a debtor’s fraudulent transfer of assets.                  28 U.S.C. § 3006;

see United States v. Schippers, 982 F. Supp. 2d 948, 964 (S.D.

Iowa 2013).      Where, as here, a debt arises after a transfer has

been made, the transfer can be declared fraudulent if the debtor
                               4
made the transfer or incurred the obligation “with actual intent

to hinder, delay, or defraud a creditor . . . .”       28 U.S.C. §

3304(b)(1)(A).   “Because proof of actual intent to hinder, delay

or defraud creditors may rarely be established by direct evidence,

courts infer fraudulent intent from the circumstances surrounding

the transfer.”   In re Grove-Merritt, 406 B.R. 778, 793–94 (Bankr.

S.D. Ohio 2009) (citing Schilling v. Heavrin (In re Triple S

Rests., Inc.), 422 F.3d 405, 416 (6th Cir. 2005)); see also United

States v. Leggett, 292 F.2d 423, 426 (6th Cir. 1961).         When

inferring fraudulent intent under § 3304(b)(1)(A), courts consider

eleven “badges of fraud”:

     (A) the transfer or obligation was to an insider;

     (B) the debtor retained possession or control of the property
     transferred after the transfer;

     (C) the transfer or obligation was disclosed or concealed;

     (D) before the transfer was made or obligation was incurred,
     the debtor had been sued or threatened with suit;

     (E) the transfer was of substantially all the debtor’s assets;

     (F) the debtor absconded;

     (G) the debtor removed or concealed assets;

     (H) the value of the consideration received by the debtor was
     reasonably equivalent to the value of the asset transferred
     or the amount of the obligation incurred;

     (I) the debtor was insolvent or became insolvent shortly after
     the transfer was made or the obligation was incurred;

     (J) the transfer occurred shortly before or shortly after a
     substantial debt was incurred; and
                                5
     (K) the debtor transferred the essential assets of the
     business to a lienor who transferred the assets to an insider
     of the debtor.


28 U.S.C. § 3304(2)(A)-(K); see also United States v. Furnari, 73

F. Supp. 3d 877, 886 (E.D. Mich. 2014).           Although courts can

consider other factors, they are not required to do so.       Furnari,

73 F. Supp. 3d at 886 (citations omitted).        Once badges of fraud

have been established, the presumption of actual fraudulent intent

is assumed, and the burden shifts to the debtor to establish the

absence of fraudulent intent.    See In re Gabor, 280 B.R. 149, 157

(Bankr. N.D. Ohio 2002) (citations omitted). 1       “[T]he confluence

of several badges can be conclusive evidence of fraudulent intent,

absent   significantly   clear   evidence   of    debtor’s   legitimate

supervening purpose.”    Id. (citations omitted).

     The government argues that its evidence establishes actual

fraud because it establishes seven of the eleven badges of fraud.

(ECF No. 39-2 at 7-10; No. 57 at 3-5.)          The government argues,

alternatively, that its evidence establishes constructive fraud in

violation   of   § 3304(b)(1)(B)(ii),   which    allows   avoidance   of




1
  Because the “badges of fraud” factors and analysis are “nearly
identical” across different debt-collection legislation, see United
States v. Holt, 664 F.3d 1147, 1150 n.2 (8th Cir. 2011) (citing In re
Addison, 540 F.3d 805, 813–14 n. 11 (8th Cir. 2008)), courts
interpreting the FDCPA have relied on case law outside the FDCPA
context. See, e.g., Vancampen v. U.S., ex rel. I.R.S., No. CIV. A.
95-1436-FGT, 1997 WL 873537, at *4 (D. Kan. July 9, 1997).
                                  6
transfers where the debtor “intended to incur, or believed or

reasonably should have believed that he would incur, debts beyond

his ability to pay as they became due.” 2           (Id. at 11-12.)     In

response,    Defendants     cite   cases    reitering   summary   judgment

standards.   (See ECF No. 53.)      Defendants do not directly dispute

or even address the government’s arguments that the transfer of

the Property was fraudulent.       Defendants deny that Marshall failed

to give “reasonably equivalent value” for the transfer and that

Jacqueline Key retained control of the property.         (See ECF No. 53-

2 ¶¶ 3, 21; ECF No. 39-1 ¶¶ 3, 21.)

    A. Badges of Fraud

      Under § 3304(b)(1)(A), the only element the government needs

to prove is “actual intent” to defraud.            See Schippers, 982 F.

Supp. 2d at 965.     That element can be satisfied by establishing

“badges of fraud.”       See id.   Here, the government has establishes

five of eleven badges of fraud.

      1. The transfer or obligation was to an insider

       It is undisputed that Marshall is Jacqueline Key’s son. (See

ECF No. 39-3 at 7; No. 39-7 ¶ 5.)          As her son, he was an insider.

See 28 U.S.C. § 3301(5)(A)(i) (defining “insider” under the FDCPA



2
  In its complaint, the government pleads a third    theory of fraudulent
transfer, relying on § 3304(a)(1). (See ECF No. 1    at 8-9.) The
government has not pursued that theory at summary    judgment. (See ECF
No. 39-2.) Section 3304(a) applies only to “debt     arising before [a]
transfer.” See 28 U.S.C. § 3304(a).
                                      7
as   “a   relative    of   the    debtor”);      id.   § 3301([7])   (defining

“relative” as “an individual related, by consanguinity . . . within

the third degree).      The first badge of fraud is established.

      2. The debtor retained possession or control of the property
      transferred after the transfer

      The government argues that Jacqueline Key “retained control”

of the Property because the Property remained listed as an asset

in her bankruptcy filings.          (ECF No. 39-2 at 3.)       That argument

fails.    Jacqueline Key’s bankruptcy case was filed in 2010, (see

ECF No. 39-4), almost five years before the transfer of the

Property to Marshall in 2015.            (See ECF No. 1-4 at 2-4.)        The

government concedes this point, but argues that the listing is

still evidence that Jacqueline Key retained control of the Property

because “she failed to amend the bankruptcy schedules to reflect

that the . . . Property was no longer an asset in the bankruptcy

case, which is required by 11 U.S.C. § 521(a)(1).”             (ECF No. 39-2

at 3.)    The government argues that the Property was listed as a

rental property in Jacqueline Key’s bankruptcy schedule and that

the bankruptcy schedule shows that she received $500 in rental

income monthly.      (ECF No. 39-1 ¶ 21.)        The government assumes that

this rental property income was used to fund her bankruptcy plan

payments and that without the rental income, she could not have

afforded the payments.           (Id.)       The government concludes that,

because Jacqueline Key received rental income from the Property

                                         8
that funded bankruptcy plan payments, she must have retained

control of the Property.    (See id.)

     These   assumptions    and   inferences   are   insufficient   to

establish that Jacqueline Key retained control of the Property.

To conclude as the government does, the Court would have to make

broad inferences and assume evidence and facts that are not in the

record.   There is no other evidence that Jacqueline Key retained

control of the Property.      In fact, the evidence suggests that

Marshall maintains control because Jacqueline Key is incarcerated

and Marshall has managed rental of the Property.     (See ECF No. 39-

10); United States v. White-Sun Cleaners Corp., No. 09-cv-2484 ARR

JO, 2011 WL 1322266, at *14 (E.D.N.Y. Mar. 9, 2011) (finding that

a defendant retained control over a property by continuing to

manage it), report and recommendation adopted, No. 09-cv-2484 ARR

JO, 2011 WL 1303271 (E.D.N.Y. Mar. 31, 2011).    The second badge of

fraud is not established.

     3. The transfer or obligation was disclosed or concealed

     The government does not cite any evidence that Jacqueline Key

disclosed or concealed the transfer of the Property.        The third

badge of fraud is not established.

     4. Before the transfer was made or obligation was incurred,
     the debtor had been sued or threatened with suit

     The government argues that when Jacqueline Key transferred

the Property to Marshall, she knew, or reasonably should have

                                   9
known, that she would be prosecuted and forced to pay restitution

for her crime.    (ECF No. 39-2 at 2-3.)    On August 6, 2015, a search

warrant was executed on Teska Key’s house, in which Jacqueline Key

lived, to support an investigation of the crime to which Jacqueline

Key eventually pled guilty.        (ECF No. 1-9.)    Slightly more than

two months after that search, on October 12, 2015, Jacqueline Key

quitclaimed the Property to Marshall.            (ECF No. 1-4 at 2-4.)

Although    knowledge   of   the   substantial   possibility   of   future

litigation is not the same as being sued or threatened with suit,

the circumstances here are sufficient to establish this badge of

fraud.   See Schippers, 982 F. Supp. 2d at 967 (finding this badge

of fraud satisfied when the government had not brought legal action

against the defendant but was “on his trail” and where, under the

circumstances, the defendant should have anticipated that the

government would take legal action against him); United States v.

Sherrill, 626 F. Supp. 2d 1267, 1273 (M.D. Ga. 2009) (same).          The

fourth badge of fraud is established.

      5. The transfer was substantially all of debtor’s assets

     Jacqueline Key filed for bankruptcy in 2010.          (See ECF No.

39-4.)     In her bankruptcy filings, she listed the total value of

her real property as $214,400, with the value of the Property as

$60,600.    (ECF No. 39-4 at 1.)    The value of her personal property

was $8,158.     (ECF No. 39-4 at 4.)      Because the assumed value of


                                     10
the Property is less than a third of the value of Jacqueline Key’s

total assets, the fifth badge of fraud is not established.

     6. The debtor absconded

     The government does not cite any evidence in the record that

Jacqueline   Key    absconded.        The   sixth   badge   of    fraud   is   not

established.

     7. The debtor removed or concealed assets

     The government does not cite any evidence in the record that

the Jacqueline Key removed or concealed assets.             The seventh badge

of fraud is not established.

     8. The value of the consideration received by the debtor was
     reasonably equivalent to the value of the asset transferred
     or the amount of the obligation incurred.

     Reasonably equivalent value under § 3304(b) means “the debtor

has received value that is substantially comparable to the worth

of the transferred property.”          United States v. Loftis, 607 F.3d

173, 177 (5th Cir. 2010) (quoting BFP v. Resolution Tr. Corp., 511

U.S. 531, 548 (1994) (interpreting the same term in the Bankruptcy

Code)); see also 28 U.S.C. § 3303(b).                “Value is given for a

transfer or an obligation if, in exchange for the transfer or

obligation, property is transferred or an antecedent debt is

secured or satisfied, but value does not include an unperformed

promise    made    otherwise   than    in   the     ordinary     course   of   the

promisor’s business to furnish support to the debtor or another

person.”    28 U.S.C. § 3303(a).
                                       11
     There is a dispute in the record about the exact value of the

Property.    In Jacqueline Key’s 2010 bankruptcy proceeding, she

listed the value of the Property as $60,600.        (ECF No. 39-4 at 1.)

In 2017, the value of the Property was appraised at $41,700.              (ECF

No. 1-10.)      In December of 2018, Marshall subjectively valued the

Property at $28,000.     (ECF No. 39-7 ¶ 7; No. 39-3 at 25-28.)           For

purposes of analyzing this badge of fraud, the Court assumes that

the monetary value of the Property at the time of the transfer, in

2015, was somewhere between $28,000 and $60,600.

     The quitclaim deed provides that the Property was transferred

to   Marshall    “for   and   in   consideration   of    the   sum   of   One

Dollar . . . and other good and valuable consideration, . . .”

(ECF No. 1-4 at 2) (capitalization omitted). 3          Marshall submits in

an affidavit that the reason for the transfer was that Jacqueline

Key was ill and needed assistance with the maintenance and expenses

of the property and that Jacqueline Key wanted Marshall to have “a

good start in life.” 4        (ECF No. 53-1 ¶ 2-3.)         In response to


3
  The signatory portion of the quitclaim deed provides “I HEREBY SWEAR
OR AFFIRM THAT TO THE BEST OF AFFIANT’S KNOWLDEGE, BELIEF, AND
INFORMATION, THE ACTUAL CONSIDERATION FOR THE TRANSFER IS $-0-” with
Jacqueline Key’s signature following. (See ECF No. 1-4 at 3.)
4
  “Any intangible, emotional benefit is not included within the meaning
of reasonable equivalent value, because ‘[w]ithin the meaning of [28
U.S.C. § 3303], value means economic value.’” See United States v.
Moore, 156 F. Supp. 2d 238, 246 (D. Conn. 2001) (quoting Vancampen v.
United States, Nos. Civ. A. 95–1436–FGT, Civ. A. 95–1453–FGT, 1997 WL
873537, at *3–4 (D. Kan. 1997)); see also Sherrill, 626 F. Supp. 2d at
1273–74 (“The fact that the quitclaim deeds indicate that the
consideration was for a nominal dollar amount and love and affection
                                     12
interrogatories, when asked if he paid fair value for his ownership

interest     in   the   Property,    Marshall   responds   that   “[t]he

consideration was my assumption of the property taxes owed at that

time.”     (ECF No. 39-7 ¶ 8.)      In his deposition, Marshall states

that he did not pay his mother anything for the property, but that

the consideration was his assumption of the property taxes owed.

(ECF No. 39-3 at 13-15, 19, 28, 31.)

     The record is not clear about the amount of taxes owed at the

time of transfer.       The government submits evidence of city taxes

for the Property from 2010 to 2015 totaling a little under $9,000.

(See ECF No. 39-11.)       There is no evidence in the record about

what amount of those taxes, if any, was paid or due at the time of

the transfer.      The amount of county taxes from that time is

unknown.    (See ECF No. 39-12).     Marshall submits that he has been

paying some taxes on the Property since the transfer, (ECF No. 39-

3 at 19-21, 28-29), but concedes that he owes an outstanding amount

of about $13,000. (ECF No. 39-3 at 19, 28; see also ECF Nos. 39-

11, 39-12.)

     Satisfaction of antecedent debt can constitute “value” as

defined by the FDCPA.      See 28 U.S.C. § 3303(a).   However, “value”

under the FDCPA does not include an “unperformed promise.”          Id.


does not help [defendant’s] case.”) (citations omitted).




                                     13
Marshall’s     taxes-as-consideration      argument    fails     because     his

agreement to pay future taxes does not constitute “value” under

the statute.    Although any satisfaction of antecedent, outstanding

taxes on the Property might constitute value, the record is devoid

of information about the amount of taxes, if any, Marshall paid at

the time of the transfer. 5        The Court cannot assume that any

antecedent debt was paid.

       Reading the record favorably to Defendants, the Court finds

that   the   consideration   Marshall     gave   Jacqueline      Key   was   not

equivalent to the value Marshall obtained. See Vancampen v. United

States, Nos. Civ. A. 95–1436–FGT, Civ. A. 95–1453–FGT, 1997 WL

873537, at *3–4 (D. Kan. 1997) (finding that one dollar, the

debtor’s desire to spare her husband embarrassment, and the promise

for future financial support was not enough consideration to

constitute     reasonable    equivalent    value      for    a   transfer    of

property).     The eighth badge of fraud is established.

       9. The debtor was insolvent or became insolvent shortly after
       the transfer was made or the obligation was incurred

       Section 3302 provides that a debtor becomes insolvent when

“the sum of the debtor’s debts is greater than all of the debtor’s

assets at a fair valuation.”       28 U.S.C. § 3302(a).            There is a

presumption of insolvency when a debtor generally does not pay his



5
  “Value is determined as of the date of transfer.”         In re Hinsley, 201
F.3d 638, 644 (5th Cir. 2000) (citation omitted).
                                   14
debts as they become due.   28 U.S.C. § 3302(b).   Filing a petition

in bankruptcy is evidence of insolvency.      In re Porter, 50 B.R.

510, 517 (Bankr. E.D. Va. 1985).      Defendants do not dispute that

Jacqueline Key was insolvent at the time of the transfer.       (See

ECF No. 39-3 at 35-36; see also ECF No. 39-4.)     The ninth badge of

fraud is established.

      10. The transfer occurred shortly before or shortly after a
      substantial debt was incurred.

      The transfer occurred in October of 2015.    (ECF No. 1-4 at 2-

4.)   Jacqueline Key was indicted in July of 2016.    (ECF No. 1-3 at

2.)   On April 21, 2017, a judgment was entered against her in which

she incurred a restitution debt of $354,343.86. (ECF No. 1-1.)

Although the time between incurring the debt and the transfer was

not short, the time between the transfer and the indictment was.

That is sufficient to establish this badge of fraud. See Schippers,

982 F. Supp. 2d at 970; Sherrill, 626 F. Supp. 2d at 1275.       The

tenth badge of fraud is established.

      11. The debtor transferred the essential assets of the
      business to a lienor who transferred the assets to an insider
      of the debtor.

      The eleventh badge of fraud is not applicable.

      The government has established five of the eleven statutory

badges of fraud. The presumption of actual intent to defraud under

§ 3304(b)(1)(A) is assumed.     See In re Gabor, 280 B.R. at 158

(finding fraudulent intent where the debtor made the transfer in

                                 15
the face of actual or threatened litigation against the debtor;

while insolvent; without fair consideration for the transfer; and

where the transferee was in a special relationship to the debtor);

Schippers,    982   F.   Supp.   2d   at    953   (finding   “actual    intent

to . . . defraud” under § 3304(b)(1)(A) when the recipient was an

insider; there were mounting criminal and civil suits against the

debtor before the transfers were made; the debtor transferred

substantially all of his assets to the recipient; the debtor did

not receive equivalent value for the transfers; the debtor was

insolvent    before   and    after    the   transfers    occurred;     and   the

transfers    occurred       shortly   before      the   debtor   incurred      a

substantial debt).       The burden shifts to Defendants to establish

the absence of fraudulent intent.           See In re Gabor, 280 B.R. at

157.

    B. Defendants’ Rebuttal

       In their response to the government’s Motion for Summary

Judgment, Defendants recite the standards for summary judgment.

(See ECF No. 53.) The response is almost entirely devoid of

argument.    Read in the most generous light, the Court construes

Defendants to argue that summary judgment is improper because

whether a defendant had an “intent to defraud” is an issue that

must be decided by the trier of fact. 6


6
  Without citing any case law, Defendants argue in their response that:
“There should be some hesitancy in granting a motion for summary
                                       16
     The question at summary judgment is “whether the evidence

presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a

matter of law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986) (emphasis added); see also Matsushita, 475 U.S. at

587 (“Where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’”) (citation omitted); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (“Rule 56(c) mandates the entry

of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s




judgment in a case like this where the property rights of a person who
was not involved in the criminal case that underlies this civil
proceeding may lose his property. The 5th Amendment mandates that due
process be met.” (ECF No. 53 at 2-3.) District courts in this
Circuit are instructed “to withhold judgment on issues not fully
developed by the briefs or in the record. Issues adverted to in a
perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived. It is not sufficient for a party to
mention a possible argument in the most skeletal way, leaving the
court to . . . put flesh on its bones.” United States v. Sandridge,
385 F.3d 1032, 1035–36 (6th Cir. 2004) (citation omitted); see, e.g.,
Sherman v. Michigan Dep’t of Nat. Res., No. 18-13179, 2019 WL 1556318,
at *5 (E.D. Mich. Apr. 10, 2019), aff’d, No. 19-1405, 2020 WL 236631
(6th Cir. Jan. 15, 2020). The Court need not address Defendants’ due
process argument because it is “perfunctory” and “skeletal.”

                                  17
case, and on which that party will bear the burden of proof at

trial.”) (emphasis added).

     Here, the evidence is so one-sided that the government must

prevail as a matter of law.           See BMG Music v. Martinez, 74 F.3d

87, 91 (5th Cir. 1996) (affirming a grant of summary judgment that

found   a   transfer     fraudulent    where       the   government     presented

evidence    that    established     numerous      badges   of   fraud    and   the

defendant’s only rebuttal was a self-serving statement).                 The only

evidence Defendants produce to support their position that the

transfer    of     the   Property   was     not    fraudulent   is    Marshall’s

conclusory, self-serving affidavit.               (See ECF No. 53-1 ¶ 6) (“I

did not accept the property or agree for the property to be devised

to me with the intent to avoid any debt to the United States or

any other entity.”).        For purposes of § 3304(b)(1)(A), it is the

intent of the debtor that matters –- the intent or knowledge of

the transferee, although potentially informative, is not at issue.

(See 28 U.S.C. § 3304(b)(1)(A) (“[A] transfer made or obligation

incurred by a debtor is fraudulent as to a debt to the United

States, . . . if the debtor makes the transfer or incurs the

obligation . . . with the actual intent to . . . defraud . . .”)

(emphasis added); cf. Sherrill, 626 F. Supp. 2d at 1275 (collecting

cases finding that “the intent of the transferee is irrelevant” in




                                       18
Uniform Fraudulent Transfer Act cases). 7            Even taking Marshall’s

statement as true, Defendants have not overcome the strong evidence

the government puts forth that the transfer was fraudulent.

     A reasonable jury could only find that Jacqueline Key’s

transfer of the Property to Marshall was made with the intent to

“hinder,   delay,      or   defraud”       the   government.           28   U.S.C.

§ 3304(b)(1)(A); see Schippers, 982 F. Supp. 2d at 971 & n.16

(collecting    cases   finding   as    a    matter   of   law   that    defendant

transferred property with the actual intent to defraud under § 3304

where there were multiple badges of fraud).               Summary judgment is

warranted. 8

V.   Remedy

     Under 28 U.S.C. § 3306, the Court may “avoid[] . . . [a]

transfer or obligation to the extent necessary to satisfy the debt

to the United States.”       28 U.S.C. § 3306(a)(1).            The transfer of

Parcel Number 013059-00018 located at 1333 Sardis Street, Memphis,



7 Section 3307(a) provides an affirmative defense to claims brought
under § 3304(b) for “a person who took [a transfer] in good faith and
for a reasonably equivalent value . . . .” Even assuming Marshall
accepted the Property in good faith, he did not receive reasonably
equivalent value for it. See supra, at 11-14. He is not entitled to
this defense. See Loftis, 607 F.3d at 176 n.3; United States v.
Kirtland, No. 11-4090-JTM, 2012 WL 4463447, at *16 (D. Kan. Sept. 27,
2012).
8
  Because the Court concludes that the transfer was fraudulent under
§ 3304(b)(1)(A), it need not address the government’s alternative
argument that the transfer was fraudulent under § 3304(b)(1)(B)(ii).
See Loftis, 607 F.3d at 178 n.5.

                                       19
Tennessee 38106, from Jacqueline Key to Johnny Marshall III on

October   12,   2015,   is   a   fraudulent   transfer   under   28   U.S.C.

§ 3304(b)(1)(A) and void to the extent necessary to satisfy the

government’s judgment in United States v. Key, et al., No. 15-cr-

20288 (W.D. Tenn.).

VI.   Conclusion

      For the foregoing reasons, the government’s Motion for

Summary Judgment is GRANTED.



      So ordered this 24th day of January, 2020.




                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     20
